

116 HR 4852 : G.I. and Veterans Education Empowerment Act
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 4852IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo amend title 38, United States Code, to require the Secretary of Veterans Affairs to make available to veterans certain additional information about postsecondary educational institutions, and for other purposes.1.Short titleThis Act may be cited as the G.I. and Veterans Education Empowerment Act or the GIVE Act.2.Information provided by Department of Veterans Affairs about postsecondary educational institutions(a)Additional information To be providedSubsection (c) of section 3698 of title 38, United States Code, is amended—(1)in paragraph (1)(C)—(A)in clause (xi), by striking and at the end;(B)in clause (xii), by striking the period and inserting a semicolon; and(C)by adding at the end the following new clauses:(xiii)whether the institution is listed on the College Navigator website as affiliated with a religion and, if so, which religious denomination;(xiv)whether the Secretary of Education or other head of a department or agency of the Federal Government has determined that the institution is a minority serving institution and, if so, which one or more types of minority serving institutions; and(xv)whether the institution is gender specific.; and(2)in paragraph (2), by adding at the end the following new sentence: To the extent practicable, the Secretary shall ensure that such information is provided in a searchable format..(b)DefinitionSubsection (f) of such section is amended by adding at the end the following new paragraphs:(3)The term College Navigator website has the meaning given that term in section 132 of the Higher Education Act (20 U.S.C. 1015a).(4)The term minority serving institution means any of the following:(A)A part B institution, as such term is defined in section 322(2) of the Higher Education Act (20 U.S.C. 1061(2)).(B)A Hispanic-serving institution, as such term is defined in section 502(a)(5) of such Act (20 U.S.C. 1101a(5)).(C)A Tribal College or University, as such term is defined in section 316(b)(3) of such Act (20 U.S.C. 1059c(b)(3)).(D)A predominantly Black institution, as such term is defined in section 318(b)(6) of such Act (20 U.S.C. 1059e(b)(6)).(E)A Native American-serving, nontribal institution, as such term is defined in section 319(b)(2) of such Act (20 U.S.C. 1059f(b)(6)).(F)An Alaska Native-serving institution or Native Hawaiian-serving institution, as such terms are defined in section 317(b) of such Act (20 U.S.C. 1059d(b)).(G)An Asian American and Native American Pacific Islander-serving institution, as such term is defined in section 320(b) of such Act (20 U.S.C. 1059g(b))..(c)ApplicationThe amendments made by this section shall apply with respect to the information provided under section 3698 of title 38, United States Code, beginning on the date that is 2 years after the date of the enactment of this Act.Passed the House of Representatives February 26, 2020.Cheryl L. Johnson,Clerk